Appeal by the defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered February 24, 1995, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
Contrary to the defendant’s contention, the trial court correctly applied the three-step analysis in addressing the prosecutor’s reverse-Batson application (see, Batson v Kentucky, 476 US 79; People v Payne, 88 NY2d 172; People v Richie, 217 AD2d 84). Additionally, closure of the courtroom during the testimony of the undercover officers was proper (see, People v Martinez, 82 NY2d 436; People v Kin Kan, 78 NY2d 54; People v Monroig, 223 AD2d 730; People v Feliciano, 228 AD2d 519; People v Dorcas, 218 AD2d 813).
The defendant’s remaining contentions are without merit. Bracken, J. P., Ritter, Sullivan and Pizzuto, JJ., concur.